Citation Nr: 0121654
Decision Date: 08/27/01	Archive Date: 12/03/01

DOCKET NO. 90-21 535               DATE AUG 27, 2001

On appeal from the Department of Veterans Affairs Regional Office
in Fort Harrison, Montana

THE ISSUES

1. Entitlement to service connection for a low back disability.

2. Entitlement to an increased rating for bilateral varicose veins,
currently evaluated as 10 percent disabling.

REPRESENTATION

Appellant represented by: Paralyzed Veterans of America, Inc.

ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel

INTRODUCTION

The appellant had active service from January 1966 to January 1969,
July 1969 to October 1969, and June 1970 to June 1976. This matter
comes before the Board of Veterans' Appeals (Board) on appeal from
rating decisions of the Department of Veterans Affairs (VA) Fort
Harrison, Montana, Regional Office (RO).

This case was remanded in December 1990, October 1995, and August
1999.

FINDINGS OF FACT

1. The service-connected bilateral knee disorders cause Additional
disability to the veteran's currently diagnosed degenerative lumbar
disease.

2. The veteran's bilateral varicose veins of the lower extremities
are not manifested by superficial veins above the knee.

3. The varicose veins of each lower extremity are manifested by no
more than intermittent edema.

4. The "new" rating criteria for evaluation of varicose veins
(effective January 12, 1998) is more beneficial to the veteran than
the "old" criteria (which was in effect prior to January 12, 1998).

CONCLUSIONS OF LAW

1. Service connection for the extent of aggravation of chronic back
disability, claimed as secondary to the service-connected knee
disorders, is warranted. 38 U.S.C.A. 1110, 1131, 5107 (West 1991);
38 C.F.R. 3.303, 3.310 (2000).

- 2 -

2. The criteria for a disability rating in excess of 10 percent for
varicose veins of the lower extremities, bilateral, prior to
January 12, 1998, are not met. 38 U.S.C.A. 1155, 5107 (West 1991);
38 C.F.R. 4.1, 4.3, 4.10, 4.104, Diagnostic Code 7120 (prior to
January 12, 1998).

3. Separate 10 percent disability ratings, and no higher, for
varicose veins of the right and left lower extremity are met under
rating criteria in effect since January 12, 1998. 38 U.S.C.A. 1155,
5107 (West 1991); 38 C.F.R. 4.1, 4.3, 4.10, 4.104, Diagnostic Code
7120 (effective since January 12, 1998).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

During the pendency of this appeal, the Veterans Claims Assistance
Act of 2000 (Pub. L. No. 106 475, 114 Stat. 2096 (2000) was
enacted, which provides new statutory requirements regarding notice
to a veteran and his representative and specified duties to assist
veterans in the development of their claims. Upon careful review of
the claims folder the Board finds that all required notice and
development action specified in this new statute has been complied
with during the pendency of the current appeal. Specifically, the
Board finds that the statement (of the case and supplemental
statement of the case, provided to both the veteran and his
representative specifically satisfy the requirement at 5103 of the
new statute and that they clearly notify the veteran and his
representative of the evidence necessary to substantiate his claim;
specifically, the need for competent clinical evidence relating
current back disability to an incident, injury, or disease of
active service. Additionally the Board finds that the duties to
assist provided under the new statute at 5103(a) have also been
fulfilled and that all evidence and records identified by the
veteran as plausibly relevant to his pending claim have been
collected for review. And independent medical opinion and
examination was provided which includes a competent opinion
regarding the etiology of the veteran's back disability.

In regard to the increased rating claim, VA has accorded the
veteran several examinations and he has not indicated that the
disability has increased in severity

- 3 -

since the last examination. The RO has advised the veteran of the
evidence necessary to complete his claim, and there does not appear
to be and pertinent medical evidence that is not of record or
requested by the RO. Thus, the Board finds that VA has fulfilled
its duty to assist the veteran in developing the facts pertinent to
his claims. No further assistance necessary to comply with the
requirements of this new legislation or any other applicable rules
or regulations regarding the development of the pending claims.

Service connection for a back disability

The veteran contends that he developed a back disorder as a result
of service-related injuries. In the alternative he maintains that
he developed a back disorder as a result of his service-connected
knee disorder.

Service connection may be established on a secondary basis for a
disability that is shown to be proximately due to or the result of
a service-connected disease or injury. 38 C.F.R. 3.310(a).
Establishing service connection on a secondary basis requires
evidence sufficient to show (1) that a current disability exists
and (2) that the current disability was either (a) caused by or (b)
aggravated by a service-connected disability. 38 C.F.R. 3.310(a)
(1999); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc),
reconciling, Leopoldo v. Brown, 4 Vet. App. 216 (1993), and Tobin
v. Derwinski, 2 Vet. App. 34 (1991). In Allen, the United StaLes
Court of Appeals for Veterans Claims (formerly the United States
Court of Veterans Appeals) (Court) held that the term "disability"
as used in 38 U.S.C.A. 1110 refers to impairment of earning
capacity, and that such definition mandates that any additional
impairment of earning capacity resulting from an already service-
connected condition, regardless of whether or not the additional
impairment is itself a separate disease or injury caused by the
service- connected condition, shall be compensated. The Court then
concluded that "... pursuant to 1110 and 3.310(a), when aggravation
of a veteran's non-service-connected condition is proximately due
to or the result of a service-connected condition, such veteran
shall be compensated for the degree of disability (but only that
degree) over an,d above the degree of disability existing prior to
the aggravation." Id.

- 4 -

Thus, service connection on a secondary basis may be granted under
one of two theories. The first is when the disorder is shown to be
proximately due to or the result of a disorder of service origin.
In that case, all symptomatology resulting from the secondary
disorder will be considered in rating the disability. The second is
when a service-connected disability aggravates a nonservice-
connected disability. In those cases, VA may only consider the
degree of disability over and above the degree of disability prior
to the aggravation.

Service medical records show that the veteran complained once
during service of back pain. In January 1967, he complained of back
and left side groin pain. The diagnosis was prostatitis. There was
no specific diagnosis for the back. There were no reported
complaints, treatment or diagnoses noted on the May 1976 separation
report. The veteran's back was considered normal. He reported that
to the best of his knowledge he was in good health.

The report of the veteran's initial post service VA examination in
March 1977 does not show any complaints or diagnosis regarding a
back disability. An April 1977 rating action granted service
connection for bilateral chondromalacia and assigned a
noncompensable evaluation.

VA outpatient records dated in May 1984 show that the veteran was
hospitalized for a seizure disorder. In reporting the veteran's
medical history, it was noted that he had been evaluated for a
questionable seizure, alcohol excess, chronic dermatitis and
headaches thought to be due to cervical spine degenerative
arthritis. The final diagnosis did not include a diagnosis of a
specific back disorder.

The veteran was hospitalized in July and August 1988 with
complaints of claudication. He had a normal femoral arteriography.
The examiner, Dr. Seliskar, opined that computerized tomography
(CT) scan suggested significant spinal stenosis with a suspicion of
herniated disc at the L4-5. Follow-up with neurosurgery was
recommended.

5 -                                                               
  
The next month, the veteran underwent neurosurgery consultation. He
noted that he had significant weakness and pain in his legs as well
as mild backache with bending or twisting. It was noted that the
radiologist had recently diagnosed spinal stenosis, but the
neurosurgeon did not agree with this conclusion. An X-ray report
did indicate evidence of degenerative joint and degenerative disc
changes without any alignment abnormalities. The diagnostic
impression was that the veteran's symptoms were more consistent
with vascular claudication than spinal claudication. He was advised
to lose weight.

In September 1988, the RO received a statement from the veteran. He
reported that the VA neurosurgery consultant, Dr. Seliskar,
indicated that his back condition caused his leg problems.

Dr. Seliskar, in a November 1988 statement, reported his
recollection of the veteran's July and August 1988 hospitalization.
He reiterated his findings of spinal stenosis with a suspicion of
herniated disc at the L4-5. Importantly, he did not link the
veteran's knee and back disabilities.

In May 1996, Dr. G. Rapaport conducted an independent medical
evaluation. The veteran reported that he had complaints of
lumbosacral pain since a service-related accident in 1976. He
stated that an armored personnel carrier fell on him after hitting
a mine. He indicated that he had ongoing back pain since that time.
The back pain was described as sharp stabbing pain that radiated
from the mid-low back into both legs. He also noted that he had
three ruptured discs that were reported to him by the Fort Mead
Veterans Hospital. In reporting the diagnostic impression Dr.
Rapaport concluded:

[The veteran] appears to suffer from chronic lumbar pain with a
radicular clinical syndrome. The numbness and parenthesis is across
both feet probably represent multilevel disc degenerative disease.
The [veteran] has had documented disc herniation at the L4-L5 level
as will as the L2-L3 level. The disc herniations appear to

- 6 -

be degenerative in nature. The lumbosacral disc syndrome with
radicular complaints appears to be moderate in severity.

[The veteran] is not a surgical candidate for the multi-level
degenerative processes. Bilateral chondromalacia is present in both
knees. It does not appear that the chondromalacia is directly
responsible for the low back syndrome. The chondromalacia appears
to limit the [veteran's] gait thereby producing additional symptoms
of back pain, but a direct causal relationship between
chondromalacia and the [veteran's] degenerative lumbar spine
disease is not present.

Based upon clinical evaluation it would appear that a low back
disability does exist related to degenerative processes. It would
appear likely that the multilevel degenerative disc process and low
back syndrome developed prematurely in this individual, clearly in
part from injury occurring which, in this examiner's opinion,
appears to be service related.

In March 1997, the RO received Social Security Administration
records. Included in the records is an August 1989 medical report
of a physician, D. H. See, M.D., who performed a medical
examination in connection with Social Security benefits. The
veteran reported that he had pain and stiffness in his neck
starting with an injury with a seizure in 1984. He also indicated
that he was involved in an automobile accident in 1987 and re-
injured his neck. He stated that the pain began in the neck and
spread over the shoulders. He also complained of low back pain. The
veteran stated that the back pain had its onset subsequent to motor
vehicular accident that occurred in November 1987. He also reported
some back pain in service in 1996. In reporting his summary and
conclusions the examiner noted that orthopedic and neurological
examinations were within normal limits.

- 7 -

In June 2000, the veteran underwent an independent medical
orthopedic examination. The examiner, S.J. Rizzolo, M.D., reviewed
the veteran's complete medical history. In reporting his
conclusion, the physician commented:

With regards to his low back, there is no significant documentation
of substantial injury in the military or any ongoing problems until
1988. In fact, since that time he has had some complaints of back
pain but, on discussion today, it is relatively mild to moderate.
Plain X-rays demonstrate no lytic lesions or instability. I suspect
he has some degenerative changes associated with severe
deconditioning. There is no evidence of a service-connected injury
or treatment following his discharge from the service. My
recommendation would be for further evaluation of his legs and
neurologic status. ...

There is no medical evidence to suggest that this patient's knee
disorder has created a low back disorder. Again, I think the
symptoms are degenerative in nature and, at this point, there may
be some component of deconditioning. I would however state that
there is minor to little back disability and the majority of the
disability is, in fact, a result of his knee and leg complaints.

The record contains opinions as to the etiological relationship of
the veteran's disability to his military service. In Gabrielson v.
Brown, 7 Vet. Ap.p. 36, 40 (1994), the Court has held that

an [medical] opinion is only that, an opinion. In an adversarial
proceeding, such an opinion would have been subject to cross-
examination on its factual

- 8 -

underpinnings and its expert conclusions. The VA claims
adjudication process is not adversarial, but the Board's statutory
obligation under 38 U.S.C.A. 7104(d)(1) to state 'the reasons or
bases for [its] findings and conclusions' serves a function similar
to that of cross-examination in adversarial litigation. The [Board]
cannot evade this statutory responsibility merely by adopting an
[medical] opinion as its own... [The Board is also required to]
provide sufficient reasons or bases for its credibility and factual
findings and conclusions, including its consideration of the
benefit-of-the-doubt doctrine.

The Board must determine, as a question of fact, both the weight
and credibility of the evidence. Wilson v. Derwinski, 2 Vet. App.
16, 20 (1991). The credibility of a witness can be impeached by a
showing of interest, bias, inconsistent statements, or, to a
certain extent, bad character. An expressed recognition of the
difficulties of remembering specific dates or events that happened
long ago would also be pertinent. Although credibility is often
determined by the demeanor of a witness, a document may also be
credible evidence. In a merits context, the lack of evidence of
treatment may bear on the credibility of the evidence of
continuity. Savage v. Gober, 10 Vet. App. 488, 496 (1997).

Although Dr. Rapaport's opinion is based substantially upon a
premise--that the veteran sustained injuries during service--that
is not supported by the evidentiary record as a whole, both
physicians agree that the veteran's knee disability did not cause
the veteran's lumbar degenerative disease. In contrast, Dr. Rizzolo
reviewed the pertinent medical evidence. Dr. Rizzolo based his
opinion on reasonable medical principles that are supported by the
evidentiary record. The Board gives great weigh to the report of
Dr. Rizzolo due to his thorough review of the appellant's medical
history, his discussion of the veteran's symptoms, review of the
theories presented by other physicians, and his expertise. See
Willis v. Derwinski, 1 Vet. App. 66, 70 (1991); Sklar v. Brown, 5
Vet. App. 140, 146 (1993).

9 -

However as noted above, when a service-connected disability
aggravates a nonservice-connected disability, service connection
may be granted on a secondary basis for the degree of disability
that is over and above the degree of disability prior to the
aggravation. In this case Dr. Rapaport did note that the knee
disability aggravated the low back disability. The Board notes that
the physicians' statements are,, for the most part, consistent with
the available records of treatment. Moreover, there is no probative
evidence to suggest that the current service connected knee
disabilities do not aggravate the low back disability. In
evaluating the evidence, the Board gives significant weight to the
medical records and the veteran's statements.

Having considered the evidence of record, as well as the applicable
laws and the pertinent judicial precedents cited above, the Board
finds that entitlement to service connection for a low back
disability, based on aggravation, is warranted. The evidence has
effectively established that the altered gait resulting from the
veteran's knee disorder may be at least partly responsible for
additional back disability.

While the medical evidence is not totally unequivocal, it has at
least competently established that the veteran's low back disorder
is aggravated by the service- connected bilateral disability.
Inasmuch as the qualified medical opinions on file are unrebutted,
service connection must be granted. See Hanson v. Derwinski, 1 Vet.
App. 512 (1991).

An increased rating for bilateral varicose veins

The evaluation assigned for a service-connected disability is
established by comparing the manifestations reflected by the recent
medical findings with the criteria in the VA's SCHEDULE FOR RATING
DISABILITIES (SCHEDULE), codified in C.F.R. Part 4. VA has a duty
to acknowledge and consider all regulations that are potentially
applicable through the assertions and issues raised in the record,
and to explain the reasons and bases for its conclusion.

Service medical records show that the veteran received treatment in
April 1971 for a left leg contusion. He reported that a five-ton
trailer hitch fell on the left foot. He

10-

complained of left leg numbness in July 1971. He was treated for
right leg swelling in March 1972. Multiple small varicosities were
noted on the left leg in April 1973.

In the report of the initial post service VA examination in March
1977, the veteran's medical history included left leg vein ligation
and stripping performed in September 1976, a short time prior to
his service discharge. On examination of the left lower extremity,
there were several scars on the inner aspect of the leg and thigh
from stripping or legations of varicose veins. There were no
residual varicose veins visible or palpable. There was no evidence
of swelling or ulcers. On the right lower extremity, there were a
few mild elongated, non-tortuous, non-conglomerate varicose veins
on the inner aspect of the leg and on the calf. There was no
evidence of swelling or ulcers. There was good venous competency
and good venous deep return. The diagnoses were 1) mild varicose
veins of the right leg with good venous competency and good venous
return and 2) status after stripping of varicose veins of the left
lower extremity with no evidence of residual or recurrent
varicosities.

An April 1977 rating decision granted service connection for
bilateral varicose veins, postoperative on left. A 10 percent
rating was assigned from June 15, 1976.

The report of a July 1985 general VA examination noted residual
scarring on the left leg from the removal of varicose veins. There
were no active varicose veins present. The diagnosis was varicose
veins, no active findings.

A September 1987 private medical statement indicates that the
veteran had moderately severe varicosities both superficial and
deep in the right leg. The left leg had superficial varicosities.

The veteran was hospitalized in July 1988 and femoral arteriography
was performed, which was considered normal.

In November 1988, the veteran was seen in the neurosurgery clinic.
He was referred for evaluation of chronic low back pain and lower
extremity pain. It was

noted he had been evaluated by the vascular surgery service, which
did not find any evidence of peripheral vasculopathy.

The veteran's varicose veins are evaluated pursuant to the criteria
found at 38 C.F.R. 4.104, Diagnostic Code 7120. During the pendency
of this appeal, the criteria for evaluating cardiovascular
disabilities were changed and the new regulations became effective
on January 12, 1998. See 62 Fed. Reg. 65207 (1997).

Where a law or regulation changes after a claim is filed or
reopened, but before the administrative or judicial appeals process
has been concluded, the version of the law or regulation most
favorable to the appellant must apply unless Congress or the
Secretary provides otherwise. Karnas v. Derwinski, 1 Vet. App. 309
(1991).

In a precedent opinion of the VA Office of the General Counsel, it
was held that, when a provision of the VA rating schedule is
amended while a claim for an increased rating under that provision
is pending, the Board must determine whether the intervening change
is more favorable to the veteran, and, if the amendment is more
favorable, apply that provision to rate the disability for periods
from and after the effective date of the regulatory change. In
addition, the Board must apply the prior regulation to rate the
veteran's disability for periods preceding the effective date of
the regulatory change. VAOPGCPREC 3-2000 (April 10, 2000); see also
DeSousa v. Gober, 10 Vet. App. 461, 465-67 (1997).

Under the "old" version of Diagnostic Code 7120, a 10 percent
rating was warranted for moderate disability, varicosities of the
superficial veins below the knees, with symptoms of pain and
cramping on exertion, unilateral or bilateral. Moderately severe
disability, involving superficial veins above and below the knee,
with varicosities of the long saphenous, ranging in size from one
to two centimeters in diameter, with symptoms of pain or cramping
on exertion, without involvement of the deep circulation warranted
a 20 percent rating when unilateral and 30 percent when bilateral.
Severe disability, involving superficial veins above and below the
knee, with involvement of the long saphenous, ranging over 2
centimeters in diameter, marked distortion and sacculation, with
edema and episodes of ulceration,

- 12 -

no involvement of deep circulation, warranted a 40 percent rating
when unilateral and a 50 percent rating when bilateral. Pronounced
disability, with the findings for the severe condition with
secondary involvement of the deep circulation, as demonstrated by
Trendelenburg's and Perthe's tests, with ulceration and
pigmentation, warranted a 50 percent rating when unilateral and a
60 percent rating when bilateral.

Under the "new" version of Diagnostic Code 7120, effective January
12, 1998, varicose veins manifested by intermittent edema of an
extremity or aching and fatigue in a leg after prolonged standing
or walking, with symptoms, relieved by elevation of the extremity
or compression hosiery warrants a 10 percent rating. A 20 percent
rating is warranted for persistent edema, incompletely relieved by
elevation of an extremity, with or without beginning stasis
pigmentation or eczema. A 40 percent rating is warranted for
persistent edema and stasis pigmentation or eczema, with or without
intermittent ulceration. A 60 percent rating is warranted for
persistent edema or subcutaneous induration, stasis pigmentation or
eczema, and persistent ulceration. A 100 percent rating is
warranted for massive, board-like edema with constant pain at rest.

A note following Diagnostic Code 7120 provides that the foregoing
evaluations are for involvement of a single extremity. If more than
one extremity is involved, each involved extremity is to be
evaluated separately and the ratings combined (under 38 C.F.R.
4.25), using the bilateral factor (38 C.F.R. 4.26), if applicable.

Rating Criteria Prior to January 12. 1998

In the instant case, the Board finds that a thorough review of the
evidence on file does not warrant a disability rating in excess of
10 percent under the "old" version of Diagnostic Code 7120, in
effect prior to January 12, 1998.

The competent medical evidence has consistently shown, both before
and since January 12, 1998, that the veteran's bilateral varicose
veins of the lower extremities are located below the knee. There is
no evidence of varicose veins above the knee

- 13 -


of either lower extremity. Further, there is no medical evidence of
ulcers or eczema. At VA examination in February 199 1, there were
moderate varicosities of the greater saphenous below the right knee
with some sacculation. However, there was no edema, ulceration or
stasis dermatitis. The diagnosis was varicose veins on the legs
more on the right and postoperative on left with improvement and
with moderate sacculations on the right, moderately extensive with
no stasis dermatitis or ulceration.

The veteran underwent VA examination in December 1994. There were
no changes compatible with varicosities on the left leg. There were
varicose vc@ins noted in the medial aspect of the right leg,
distally from the knee. A vein was noted to run posteriorly from
the knee over the calf. It disappeared approximately 15 centimeters
later into the deep tissue. He had no ulcerations of the distal
legs. There was no edema or discoloration.

To the extent the medical evidence indicates that the veteran's
varicose veins were manifested by involvement of the long saphenous
vein with no evidence of ulceration, the Board finds that it
corresponds to the criteria for the 10 percent rating that was
assigned by the RO for the period prior to January 12, 1998. 38
C.F.R. 4.104, Diagnostic Code 7120 (prior to January 12, 1998).

Rating Criteria since January 12, 1998

Initially, the Board notes that the criteria for evaluation in
effect subsequent to January 12, 1998, provide for evaluation of
each leg separately, with the ratings combined. The Board finds
that the criteria for a rating of 10 percent for each lower
extremity are met pursuant to the criteria in effect subsequent to
January 12, 1998.

A private examination dated in March 1998 shows that the veteran
had sores on both legs. He had varicosities on the right leg below
the knee that was described as fairly extensive.

14 -

The report of a VA fee-based examination in September 1999 notes
bilateral "stress pigmentation". The physician reported evidence of
persistent edema with subcutaneous induration on the left leg. As
the veteran was incapable of standing or walking, the examiner was
unable to discern whether there was an increase in edema. It was
also noted that there was evidence of stasis changes on the left
leg associated with induration and edema. Examination of the right
leg; revealed one plus edema over the anterior tibial surface.
There was no erythema or brawny edema and the skin was warm, pink,
and dry. The Homan's sign was negative.

The veteran also underwent VA examination in August 1999. He
reported that the left leg was okay. On the left lower extremity,
there were well-healed scars with no varicosities. The veteran had
no complaints regarding the right leg. On examination of the right
lower extremity, there was a small, non-tender, slightly swollen
varicose vein in the right popliteal area. The examiner described
the varicosities as very mild.

VA outpatient records dated in April 2000, shows that the veteran
reported progressive loss of function the lower extremities. On
examination there was dependent rubor with onychogryphosis and
hyperceratoses with no palpable pulses and poor refill.

Although the edema in the left leg was described as "persistent" in
the September 1999 examination report, edema was not noted at the
time of the August 1999 examination. Moreover, the treatment
records do not document persistent edema of either lower extremity.
Nonetheless, edema has been described in both lower extremities on
occasion, most notably in the September 1999 examination report. As
intermittent edema would support a 10 percent rating per extremity
under the rating criteria in effect from January 12, 1998, the
Board concludes that the criteria for a 10 percent rating for each
lower extremity is nearly approximately. See 38 C.F.R. 4.7.
Consequently, a 10 percent rating should be assigned for the
varicosities of each leg under the current rating criteria.

15 -

The criteria for a higher rating, however, are not met, primarily
because the record does not document the presence of persistent
edema, which is required for the assignment of a higher rating.

The post services medical records indicate that the veteran had
residual surgical scarring from inservice vein ligation of the left
leg. A veteran can receive separate disability ratings unless the
conditions constitute the "same disability" or the "same
manifestation" under 38 C.F.R. 4.14. See Esteban v. Brown, 6 Vet.
App. 259, 261 (1994). Residual superficial scarring resulting from
the injury must be poorly nourished with repeated ulceration, or
tender and painful on objective demonstration for a 10 percent
rating. 38 C.F.R. Part 4, 4.117, Diagnostic Codes 7803, 7804.
Scars, other than disfiguring facial scars, residuals of second or
third degree burns, or scars that are poorly nourished, etc., are
rated on limitation of function of the part affected. 38 C.F.R.
4.118, Part 4, Diagnostic Code 7805. The scarring has not been
shown to result in functional impairment warranting a separate
rating under Diagnostic Code 7805, nor is the scar poorly nourished
with ulceration or tender and painful on objective demonstration,
which would warrant a separate 10 percent rating under Diagnostic
Codes 7803 or 7804, respectively. Therefore, a separate,
compensable rating for the surgical scar is not warranted.

Consideration has also been given to the potential application of
the various provisions of 38 C.F.R. Parts 3 and 4, whether or not
they were raised by the veteran. In exceptional cases where
schedular evaluations are found to be inadequate, consideration of
"an extra-schedular evaluation commensurate with the average
earning capacity impairment due exclusively to the service-
connected disability or disabilities" is made. 38 C.F.R.
3.321(b)(1) (2000). The governing norm in these exceptional cases
is a finding that the case presents such an exceptional or unusual
disability picture with such related factors as marked interference
with employment or frequent periods of hospitalization as to render
impractical the application of the regular schedular standards. Id

This case does not present factors such as frequent periods of
hospitalization or marked interference with employment. Although
the Social Security

- 16 -

Administration (SSA) records indicate that the veteran has been
unemployed since 1988, a review of the records does not show that
his unemployment resulted from his service-connected bilateral
varicose veins. The SSA records indicate that several physical
disabilities, as well as psychiatric disability, were significant
impediments to him gaining employment. Furthermore, the veteran has
not produced any documents from any former place of employment
showing that the service-connected varicose veins alone markedly
interfered with employment, so as to support the assignment of an
extraschedular evaluation for this disability. Moreover, a review
of the claims file does not show that this service-connected
disorder has resulted in hospitalization. Although the veteran has
ongoing problems with his varicose veins, he has now been granted
a disability evaluation that is commensurate with his reported
symptoms. There are no reported symptoms that would warrant
extraschedular consideration. Neither his statements nor the
medical records indicate that this disability warrants assignment
of an extraschedular rating.

ORDER

Service connection for the degree of low back disability aggravated
by the service- connected knee disabilities is granted.

An increased rating for bilateral varicose veins before January 12,
1998, is denied.

Separate 10 percent ratings for varicose veins of the right and
left lower extremity under rating criteria in effect from January
12, 1998, are granted, subject to the applicable laws and
regulations governing the payment of monetary benefits.

MARY GALLAGHER
Member, Board of Veterans' Appeals

- 17 -





- 17 -

